Yesawich, Jr., J.,
dissents and votes to affirm in the following memorandum. Yesawich, Jr., J. (dissenting). The question before the impartial arbitrator was whether, as the employer charged, Ranni was guilty of, among other things, insubordination. Following a full and fair opportunity to contest those charges, Ranni was found by the arbitrator to have refused to hold hearings, though ordered to do so by his supervisor, and guilty of certain rule infractions respecting record keeping. The Industrial Commissioner and the Administrative Law Judge, relying on the arbitrator’s findings, concluded that claimant’s actions constituted misconduct under the Labor Law and denied him unemployment insurance benefits. In my view, claimant should be barred from relitigating those factual findings. If the Industrial Commissioner had pressed additional facts upon the Administrative Law Judge for consideration, other than those found by the arbitrator, the position adopted by the majority would indeed be well taken, but that is not the case here. Furthermore, the fact that the Industrial Commissioner, an added party in this proceeding, was not a party to the arbitration proceeding does not add substance to claimant’s demand that he be allowed to relitigate the misconduct charges. Both the claimant and the employer were parties to the arbitration proceeding, and the employer also appeared at the subsequent unemployment insurance benefits hearing, at which hearing the Industrial Commissioner relied upon nothing more than those facts, found by the arbitrator, which are binding upon both claimant and the employer. Of course, there is a dissimilar issue in these two proceedings, namely, whether the facts as found by the arbitrator equate to misconduct within the meaning of subdivision 3 of section 593 of the Labor Law. That issue quite properly was for the appeal board only to determine (Matter of Herwig [Ross], 68 AD2d 997), and since there is ample evidence to support that finding, the board’s decision must be upheld. Accordingly, I would affirm.